internal_revenue_service cc el ct-117400-98 myanes uil number release date date memorandum for assistant regional_counsel criminal tax from barry j finkelstein assistant chief_counsel criminal tax subject anti-gratuity statute - u s c c in light of recent court decisions concerning the applicability of the anti-gratuity statute to government agents this memorandum provides an analysis of u s c c and a review of those decisions and their legal import summary the anti-gratuity statute u s c c makes it a crime to give a witness anything of value in exchange for testimony taken under oath or affirmation as part of any proceeding for sometime the government has benefitted from the view that the anti-gratuity statute has not applied to the government this view is premised upon the long standing practice that government agents make deals with defendants in exchange for testimony or other assistance accordingly courts have routinely disregarded any potential application of u s c c in situations where a plea bargain is in place and the defendant challenges the deal in an attempt to suppress a government witness’ testimony under current practices if there is a prosecution witness who made a deal with the government in exchange for testimony the defense’s only remedy which is deemed appropriate is to impeach the credibility of that witness by questioning the witness about the plea bargain a three judge panel of the tenth circuit in 144_f3d_1343 10th cir challenged this long standing practice by applying the statute to the government although the opinion was vacated shortly after issued probably due to the potential flood of appeals created by its applicability there have been to date two district_court opinions which followed the rationale of the singleton court the majority of the courts that have addressed the issue however have declined to follow singleton and in fact have decided against its rationale section of title bribery graft and conflicts of interest addresses corruption cc el ct-117400-98 of public officials and witnesses section c at issue here deals specifically with bribery of a witness and provides as follows whoever directly or indirectly gives offers or promises anything of value to any person for or because of the testimony under oath or affirmation given or to be given by such person as a witness upon a trial hearing or other proceeding before any court any committee of either house of both houses of congress or any agency commission or officer authorized by the laws of the united_states to hear evidence or take testimony or for or because of such person’s absence therefrom shall be fined under this title or imprisoned for not more than two years or both legal landscape before the argument was raised in the tenth circuit there were few instances where an attempt was made to apply c to prosecutors the holding in singleton went against long standing and well settled principles the results led to numerous defense motions to suppress the testimony of accomplices who had made plea agreements with the government in singleton the tenth circuit reversed the conviction of ms singleton on one count of conspiracy to distribute cocaine and seven counts of money laundering ms singleton was listed as either the sender or recipient on eight wire transfers sent on behalf of the conspiracy that used western union services to transfer drug money prior to trial ms singleton moved under u s c c the anti-gratuity statute to suppress the testimony of napoleon douglas a coconspirator who entered into a plea agreement with the government ms singleton argued the government violated the statute which prohibits offering unlawful inducements to a witness by impermissibly promising douglas leniency in return for his testimony the district_court denied the motion ruling that c did not apply to government agents as part of ms singleton’s appeal she argue the district_court erred in allowing the testimony of a coconspirator as that testimony was the product of an illegal act by the prosecution the argument was that the prosecution violated c by giving the coconspirator something of value in the form of a plea bargain in exchange for his testimony against her the tenth circuit found defense arguments persuasive and as this was post conviction reversed the verdict and ordered the case remanded for a new trial shortly after the decision was published however the court sua sponte vacated the opinion and ordered a rehearing en_banc that took place in date the outcome is still unknown thus the opinion no longer has any authoritative weight in reaching this landmark decision the tenth circuit reviewed de novo the district court’s interpretation of the federal statute at issue u s c c in holding that government plea bargaining violated the anti-gratuity statute the court followed the cc el ct-117400-98 supreme court’s emphasis on the primacy of statutory plain language the court based its holding on a statutory construction analysis which included the supreme court’s recognized limited canon of construction under united_states v 302_us_379 providing that statutes do not apply to the government or affect governmental rights unless the text expressly includes the government here the court found the canon inapplicable and as the statute was neither vague or ambiguous the plain meaning of the statute should be followed to support its plain meaning holding the court also analyzed the structure of the statute and harmonized it with conflicting statutes the court also reviewed relevant precedent and possible law enforcement justification finding neither persuasive several opinions decided after singleton have refused to follow the tenth circuit’s reasoning finding that the well settled rule that the anti-gratuity statute does not apply to government agents should continue to apply for example in united_states v dunlap no 98-cr-206-m u s dist lexis d colo date the court analyzed c within the confines of other federal statutes which authorize plea agreements the court held that as plea agreements have been expressly authorized by congress through their enactment of federal sentencing statutes and guidelines immunity statutes and federal rules of criminal procedure it cannot be considered then that c prohibits those same plea agreements from a different perspective the court in united_states v guillaume no 97-6007-cr u s dist lexis at s d fla date reviewed the singleton panel’s analysis and held nardone’s limited canon of statutory construction applied contrary to singleton to federal prosecutors to exclude their deal making from falling within c prohibitions conversely in united_states v lowery no 97-368-cr u s dist lexis s d fla date judge zloch also of the southern district of florida followed the tenth circuit’s reasoning despite the fact that the opinion was vacated holding the plain meaning of the federal statute should govern any analysis section c thus applies to prohibit prosecutors from granting plea bargains to government witnesses in addition judge berrigan of the eastern district of louisiana in united_states v fraguela no u s dist lexis e d la date adopted much of the rational of the lowery opinion finding the results in singleton and the opinion of judge zloch to be controlling the statute it is settled law that a court must follow the plain_meaning_rule when construing a cc el ct-117400-98 statute section a provides definitions for some terms but not others this selectivity compels us to start with the assumption that the legislative purpose is expressed by the ordinary meaning of the words used 369_us_1 and not defined section c begins with whoever a term used throughout but not defined by a the definitions subsection thus in applying the plain_meaning_rule and using the ordinary meaning of words the meaning of this term denotes everyone is all inclusive to date because there have been few cases which have dealt with c the meaning of the term whoever has not been narrowed carving out any exceptions the term anything of value is very broad and more open to interpretation thus some courts for example have given the term anything of value a subjective meaning ie that the defendant attach some value to that which he receives conversely other courts have given an objective interpretation to the term such that the thing of value has to have a value that is recognized or appreciated by others the statute’s for or because of language requires that the promises be motivated by the anticipated testimony the language does not however lead to a quid pro quo relation between the testimony and the promises it has been stated time and again that courts must presume that a legislature says in a statute what it means and means in a statute what it says there connecticut nat’l bank v germain 504_us_249 see eg 310_us_534 the plain_meaning_rule resulted from several cases construing statutes whose interpretations were challenged their analysis led to the following conclusions t he meaning of a statute must in the first instance be sought in the language in which the act is framed and if that is plain the sole function of the courts is to enforce it according to its terms 242_us_470 this ‘strong presumption’ that the plain language of the statute expresses congressional intent is rebutted only in ‘rare and exceptional circumstances ’ when a contrary legislative intent is clearly expressed 502_us_129 citations omitted quoting 449_us_424 moreover the requirement that the court accept the plain language is tempered only by the admonition that a literal interpretation must be rejected if it would lead to an absurd result united_states v revis no 97-cr-163-h u s dist lexis at n d okla date in addition the use of specific limitations in the one statute cannot fairly be read as imposing limitations upon general provisions in other statutes 464_us_16 see 705_f2d_603 2d cir cert_denied 464_us_1007 807_f2d_1299 6th cir 785_f2d_673 9th cir see 963_f2d_54 5th cir cert_denied 506_us_902 618_f2d_607 9th cir cc el ct-117400-98 thus our plain meaning analysis ends following the well settled law that where the language is plain and admits of no more than one meaning the duty_of interpretation does not arise and the rules which are to aid doubtful meanings need no discussion 242_us_470 plea bargaining in general the concept of giving cooperating accomplices some form of leniency dates back to the common_law of england and has been recognized approved and legally sanctioned by the united_states congress the united_states sentencing commission and the united_states courts as plea bargaining is a legally sanctioned process a defendant may enforce the agreement with the remedy of specific performance when there is a breach by the government generally it is accepted as a reality that in criminal prosecutions an agreement for leniency may be granted to an individual in exchange for assistance in a criminal investigation or for testimony in a criminal prosecution this practice of plea bargaining enables the government to obtain necessary testimony in order to effectuate criminal investigations and prosecutions in circumstances where the absence of such testimony would lead to the release of suspected criminals to the detriment of society accordingly plea agreements are essential to the administration of justice and are encouraged by the courts under the usual terms of a plea agreement a government witness defendant is required to testify truthfully regarding the crime being investigated or prosecuted any leniency granted the witness defendant under a plea agreement reflects the substantial assistance given in the investigation or prosecution of another person who has committed a crime this exchange of reduced sentences or immunity for testimony see eg rex v rudd eng rep u s c b and d a u s c e u s c u s c sec_994 fed r crim p e and b u s s g sec_5k1 397_us_742 the whiskey cases 99_us_594 6_f3d_924 2d cir cert_denied 511_us_1070 832_f2d_705 2d cir cert_denied 486_us_1022 94_f3d_782 2d cir see eg 404_us_257 896_f2d_246 7th cir 902_f2d_1010 1st cir 908_f2d_655 10th cir am jur 2d criminal_law sec_221 united_states v guillaume no 97-6007-cr u s dist lexis at s d fla date cc el ct-117400-98 however presents the danger that a witness defendant influenced by his own interests will promise to testify to anything desired by the prosecution nevertheless because deal striking is so necessary to enforcing the law and obtaining convictions safeguards have been established to protect against such abuses and to protect a defendant’s due process rights courts have uniformly held that a witness may testify so long as the government’s bargain with him is fully divulged so that the jury can evaluate his credibility defense counsel is permitted to cross-examine the accomplice about the agreement and the jury is specifically instructed to weigh the accomplice’s testimony with caution united_states v guillaume u s dist lexis at dollar_figure by following these safeguards the competing interests of effective law enforcement and the need for reliable testimony in court are balanced and manifests the belief that the government cannot be expected to depend exclusively upon the virtuous in enforcing the law 764_f2d_1514 11th cir so ingrained is the right of defense counsel to cross examine a government witness about the plea agreement that this right to cross examination is secured_by the confrontation clause of the sixth amendment which guarantees an accused the right to be confronted with the witnesses against himdollar_figure the supreme court has recognized that the exposure of a witness’ motivation in testifying is a proper and important function of the constitutionally protected right of cross-examination 415_us_308 the attempt to demonstrate bias or motivation of government witnesses is one area of cross examination that is always open particularly to defendants in criminal proceedings the purpose of which is to demonstrate that the testimony may be influenced by a promise hope or expectation of immunity or leniency with respect to the pending charges against him as a consideration for testifying against the defendant the opportunity to cross examine witness bias becomes critically important where the witness is the government’s key witness whose largely uncorroborated testimony establishes one or more elements of the crime see a l r 4th see 405_us_150 759_f2d_192 1st cir 423_f2d_1165 2d cir cert_denied 400_us_841 see also 826_f2d_310 5th cir dailey f 2d pincite insana f 2d pincite 505_f2d_1091 7th cir construing c ’s predecessor h with respect to civil immunity see 475_us_673 cc el ct-117400-98 moreover because a criminal defendant has the opportunity to perform expansive cross examination of a government witness the government is afforded great latitude in selecting cooperating witnesses for example even an informant who is promised a contingent_fee by the government is not per se disqualified from testifying in a federal criminal trialdollar_figure this results from the established methods employed to enable the jury to make a fair assessment of the character and motivations of the witness by presenting to the jury any agreements existing between the government and the witness noting that plea agreements have long been sanctioned by both case law and statutes logic dictates that this sanctioned process cannot be said to violate the anti- gratuity statute c this has been the conclusion reached by courts that have addressed the issue in light of the singleton opiniondollar_figure limited canon of statutory construction the united_states supreme court described in nardone a canon of statutory construction which provides that statutes which tend to restrain or diminish the powers or rights of the sovereign do not apply to the government or affect governmental rights unless the text of the statute expressly includes the governmentdollar_figure the singleton panel analyzed this canon but determined that it only applied to two classes of statutes and found that c did not fit in either class the cases in which nardone applied the canon of statutory construction fall into two classes the first class is comprised of statutes which unless the government is exempted deprive the government of a recognized or established prerogative title or interestdollar_figure the classic example of a statute within this first class is exempting the 826_f2d_310 5th cir see eg united_states v dunlap no 98-cr-206-m u s dist lexis d colo date holding that under a strict textual analysis any promise by the government involving the prosecuting attorney the defendant and his defense counsel and the court would make the parties complicitors in the commission of a crime united_states v arana no 95-cr-80272 u s dist lexis e d mich date holding that under the singleton court’s premise any court which accepts a plea agreement would be criminally liable for violating c stating that it would be absurd to conclude that congress intended federal judges to be held criminally liable for taking such actions see also united_states v herron 87_us_251 united_states v 302_us_379 cc el ct-117400-98 sovereign from statutes of limitationsdollar_figure the court in nardone explained further that the rule_of exclusion of the sovereign is less stringently applied where the operation of the law is upon the agents or servants of the government rather than on the sovereign itself nardone u s pincite the second class is comprised of those statutes which would create an absurdity if applied to the government as for example a speed limit applied to a policeman pursuing a criminal or a driver of a fire engine responding to an alarmdollar_figure courts that addressed the applicability of c to the government have held that there is no application both because it deprives the government of a recognized and established prerogative interest or title and results in an obvious absurdity and because it threatens the effectiveness of the government in the investigation and prosecution of crimedollar_figure these courts have held therefore that congress presumptively excluded the government from the application of c to further lend support to this conclusion an analysis of each class is helpful recognized or established prerogative interest or title the recommendation of leniency in exchange for testimony is a recognized and established right of the government in the investigation and prosecution of crimes no practice is more ingrained in our criminal justice system than the practice of the government calling a witness who is an accessory to the crime for which the defendant is charged and having that witness testify under a plea bargain that promises him a reduced sentence 826_f2d_310 5th cir congress and the courts have sanctioned this traditional prosecutorial granting of leniency consequently as this practice falls within the first class in the canon the government therefore is presumptively excluded from the application of c obvious absurdity likewise applying c to prosecutors would work an obvious absurdity in the application of federal statutes because it would prevent prosecutors from engaging in plea bargaining to date other than the now vacated singleton opinion and two other district_court opinions which followed singleton there have been no cases where id id pincite see eg united_states v hill no 98-cr-06 u s dist lexis at e d tenn date united_states v guillaume u s dist lexis at united_states v reid no 98cr64 u s dist lexis at e d va date united_states v arana u s dist lexis at cc el ct-117400-98 c was applied to a prosecutor the federal sentencing statutes19 and guidelines20 promulgated as a result of congressional action allowing courts to impose a lower sentence than would otherwise be imposed to reflect a defendant’s substantial assistance were enacted subsequent to c and are in direct conflict with the court’s analysis in singleton it is obvious that congress intended either to immunize the government from c or to supersede the bribery statute as it applies to prosecutors similarly fed r crim p b provides for the reduction of a sentence upon the government’s motion if made within one year after the imposition of the sentence also to reflect a defendant's subsequent substantial assistance in the investigation or prosecution of another person who has committed an offensedollar_figure applying c to prosecutors also works an absurdity in view of the federal immunity statutesdollar_figure these statutes which authorize the rewarding of substantial assistance after it is rendered provides further evidence that congress intended to exclude the government from the application of c when granting leniency in exchange for testimony in addition the singleton panel's attempt to reconcile these statutes by declaring that substantial assistance does not include testimony is not in line with existing case law thus the application of c to prosecutors would not only result in the exclusion of accomplice testimony but would lead to the absurd conclusion that prosecutors routinely violate the law by promising defendants some form of leniency in exchange for their testimony legislative_history it is sometimes helpful to look to the legislative_history for insight into congress’ intent in passing a particular statute unfortunately there is little legislative_history on u s c c because from its inception this statute has not caused much debate it first appeared in the united_states_code as result of the public law passed in becoming part of the second supplement to the code which amended the bribery and graft sections until that time the bribery and graft sections included several provisions specifically relating to public officials but only limited general bribery provisions the general bribery provisions included one which made it a crime for a witness to accept a bribe yet there was no counterpart present in title u s c ed making it unlawful to offer a bribe to a witness u s c e and u s c sec_994 u s s g sec_5k1 fed r crim p b u s c cc el ct-117400-98 in the 80th congress 2d session codified u s c title crimes and criminal procedure through pub_l_no h_r this greatly simplified and organized the numbering of the sections making it easier to use and find specific crimes as part of this codification offering a bribe to a witness was added to specifically provide a counterpart to acceptance of a bribe by a witness dollar_figure section remained unchanged until when the bribery graft and conflicts of interest sections of title u s c ed were overhauled the main focus in however was on the conflicts of interest sections because several of the statutes being used were from the 1800s and were overly broad in some respects but in others prohibited activities which were crucial to the workings of the government the bribery and graft sections however remained relatively unchanged and were merely combined under one section with multiple subsections unfortunately because the primary focus was on the conflicts of interest rules little attention was paid to the bribery and graft sections resulting in a legislative_history on those sections which are not illuminating conclusion in concluding the statutory class whoever in c the anti-gratuity statute was not intended to encompass government agents actually engaged in the investigation or prosecution of a crime the law has always recognized a manifest difference between private individuals offering a potential witness money in exchange for testimony in court and a prosecutor promising a witness to recommend leniency in exchange for testimony the first one is illegal the second is not the fact that c has never been applied to federal prosecutors is evidence of this in addition the safeguards that have been established to minimize abuses of the well established practice of plea bargaining makes clear that congress and the courts sanction this practice as a necessary investigatory and prosecutorial tool if you have any questions or concerns with respect to this issue please contact marta yanes on the language of was derived in part from of u s c ed of u s c ed and in part based on sec_91 of u s c ed
